Citation Nr: 0416178	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-03 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for ulcerative colitis has been received.

2.  Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, based on VA surgery in February and July 
1990, has been received.

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, based on VA surgery in 
September and December 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1999 rating action that denied service connection 
for ulcerative colitis.  A Notice of Disagreement (NOD) was 
received subsequently in July 1999, and a Statement of the 
Case (SOC) was issued in October 1999.  A Substantive Appeal 
was received in November 1999.  A Supplemental SOC (SSOC) was 
issued in December 2001.

This appeal also arises from a November 1999 rating action 
that denied compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, based on VA surgery in February and 
July 1990, on the grounds that new and material evidence to 
reopen the claim had not been received.  A NOD was received 
in December 1999, and a SOC was issued in January 2000.  In 
May 2000, the veteran and his wife testified at a hearing 
before a hearing officer at the RO; a transcript of the 
hearing is of record.  A SSOC was issued in September 2000.  
A Substantive Appeal was received in November 2000.  A SSOC 
was issued in December 2001.

Further, this appeal arises from a March 2002 rating action 
that denied compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, based on VA surgery in September and 
December 2000.  In April 2002, a NOD was received, a SOC was 
issued, and a Substantive Appeal was received.  A SSOC was 
issued in June 2002.  

In October 2002, the veteran and his wife testified at a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Although the record contains a letter from the RO in February 
2001 addressing some VCAA notice and duty to assist 
provisions, the record does not contain correspondence from 
the RO that sufficiently addresses, with respect to all 
claims on appeal, the duty, imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), requiring VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327      F. 3d 
1339 (Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103; see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request the veteran 
to provide all evidence in his possession.  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

With respect to the application to reopen the claim for 
service connection for ulcerative colitis, the Board notes 
that it previously denied service connection for that 
disorder by decisions of March 1982, October 1986, July 1988, 
and February 1996.  Appellate review discloses that the July 
1999 rating action on appeal, while continuing the denial of 
service connection for ulcerative colitis, failed to properly 
consider and discuss the finality of the previous Board 
denials and adjudicate the claim on the basis of whether new 
and material evidence to reopen the claim had been received.  
Nor did the October 1999 SOC or the December 2001 SSOC cite 
to the legal authority governing finality and the 
requirements for reopening previously disallowed claims.  The 
Board finds that due process of law requires that this action 
must be accomplished on remand.

With respect to the matter of whether new and material 
evidence to reopen a claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, based on VA 
surgery in February and July 1990 has been received, the 
Board notes that the RO received the veteran's application to 
reopen this claim in January 1999.  Under the provisions of 
38 U.S.C.A. § 1151 in effect for claims filed since October 
1997, the showing of (a) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing surgical treatment, or 
(b) an event not reasonably foreseeable is required to 
establish entitlement to those benefits.  However, appellate 
review discloses that the November 1999 rating action denying 
those benefits failed to properly consider and discuss the 
criteria applicable to 38 U.S.C.A. § 1151 claims filed since 
October 1997.  Neither did the January 2000 SOC or the 
September 2000 or December 2001 SSOCs cite the law and 
regulations pertaining to the criteria applicable to 
38 U.S.C.A. § 1151 claims filed since October 1997.  The 
Board finds that due process of law requires that this action 
must be accomplished on remand; when readjudicating this 
claim, the RO must apply the criteria applicable to 
38 U.S.C.A. § 1151 claims filed since October 1997, and any 
SSOC explaining the bases for the RO's determinations must 
include citation to the correct legal criteria.

With respect to the issue of compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, based on VA surgery 
in September and December 2000, appellate review discloses 
that, by rating action of March 2002, the RO properly 
adjudicated this matter under the criteria applicable to 
38 U.S.C.A. § 1151 claims filed since October 1, 1997.  
However, the April 2002 SOC furnished to the veteran and his 
representative erroneously cited the 38 C.F.R. § 3.358 
criteria applicable to 38 U.S.C.A. § 1151 claims filed prior 
to October 1, 1997.  The Board finds that, on remand, any 
SSOC explaining the bases for the RO's determinations must 
include citation to the correct criteria for adjudicating 
38 U.S.C.A. § 1151 claims filed since October 1, 1997.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  Any SSOC that explains the bases for the 
RO's determinations should include citation to and discussion 
of all additional legal authority considered-specifically, 
that governing finality and the setting forth the 
requirements for reopening of previously disallowed claims, 
as well as the correct criteria for adjudicating 38 U.S.C.A. 
§ 1151 claims filed since October 1, 1997.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards all of the claims 
on appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disabilities 
that are not currently of record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  In adjudicating the 
claim for service connection for 
ulcerative colitis, the RO should 
specifically discuss finality of the 
prior Board denials, and the requirements 
for reopening a previously disallowed 
claim.  The RO must also document its 
adjudication of the potion to reopen the 
claim for compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, 
based on VA surgery in February and July 
1990 only under the criteria applicable 
to section 1151 claims filed since 
October 1, 1997.  

6.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (that includes citation 
to and discussion of the legal authority 
governing finality and reopening of 
previously disallowed claims, and the 
correct criteria for adjudicating 
38 U.S.C.A. § 1151 claims filed since 
October 1, 1997, as well as clear reasons 
and bases for all determinations), and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at             38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


